Filed 10/1/15




                         CERTIFIED FOR PARTIAL PUBLICATION*
                     APPELLATE DIVISION OF THE SUPERIOR COURT
                   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

BOSTON LLC,                                              )   No. BV030948
                                                         )
                      Plaintiff and Respondent,          )   (Central Trial Court
                                                         )    No. 14U02675)
        v.                                               )
                                                         )
JUAN JUAREZ,                                             )
                                                         )
                      Defendant and Appellant.           )   OPINION
                                                         )


        APPEAL from a judgment of the Superior Court of Los Angeles County, Leland B.
Harris, Judge. Affirmed.

        Allen R. King of the Law Office of Allen R. King, for Plaintiff and Respondent Boston
LLC.

        Robert J. Reed and Jessica Schibler, of Public Counsel, for Defendant and Appellant
Juan Juarez.


                                     *              *              *



__________________________________________________________________________



        *
        Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is certified for
publication with the exception of part III.C.
                                                    1
                                       I. INTRODUCTION

       Defendant and appellant Juan Juarez appeals the judgment in favor of plaintiff and
respondent Boston LLC following an unlawful detainer court trial. Defendant contends the

judgment should be reversed because the trial court improperly deprived him of defenses based
on the breach of the rental agreement not being material. He also contends reversal is
warranted because the court did not allow him to defend the case based on plaintiff’s waiver.
As discussed below, we affirm.

       Regarding defendant’s compliance with the terms of the parties’ rental agreement, the
agreement provided that “any failure of compliance or performance by Renter shall allow
Owner to forfeit this agreement and terminate Renter’s right to possession.” It was undisputed
defendant breached the agreement by failing to timely obtain renter’s insurance after being
given notice and an opportunity to do so.

       In the published portion of the opinion we hold that, because defendant did not contend
the agreement constituted a contract of adhesion or that its enforcement was unconscionable,
the trial court correctly determined the materiality of the breach was irrelevant. Under the facts
of the present case, reversal is not warranted based on the court determining defendant’s
substantial compliance with the agreement, plaintiff’s purported retaliatory motive, and its
alleged lack of good faith and fair dealing, were inappropriate defenses.

       In the unpublished portion of the opinion, we hold defendant failed to establish reversal
is warranted due to the court’s refusal to allow him to defend the action based on plaintiff’s
waiver. Defendant’s motion to amend to assert the defense was noncompliant with the
California Rules of Court, and he did not adequately develop an argument on appeal regarding
how plaintiff waived the rental agreement’s anti-waiver clause.



                     II. FACTUAL AND PROCEDURAL BACKGROUND
                                                2
       On February 26, 2014, plaintiff filed an unlawful detainer action based on defendant’s
failure to perform covenants in the rental agreement, as described in an attached three-day
notice. The notice listed three covenants that were violated, but plaintiff elected to proceed at
trial on only one: defendant’s failure to obtain and pay for renter’s insurance, as required by
paragraph 11 of the rental agreement. The notice informed defendant that if he failed to
comply with the rental agreement within the three-day period, plaintiff would declare forfeiture
of the agreement. The complaint alleged the notice period expired, and defendant did not
comply and remained in possession of the property. Defendant filed an answer, generally
denying the allegations in the complaint and asserting numerous affirmative defenses. The case
was subsequently set for jury trial.

       Prior to trial, defendant and plaintiff each filed in limine motions and trial briefs, and
plaintiff filed objections to defendant’s special verdict questions. The trial court considered the
motions, briefs, and plaintiff’s objections on April 11, 2014, and allowed the parties to restate
their arguments at a hearing on April 15, 2014, which was transcribed and subsequently
reported. At the April 15, 2014 hearing, the main issue concerned whether defendant
substantially complied with the three-day notice by obtaining insurance one week after being
given notice, and if, in any event, failure to obtain insurance was a material breach of the rental
agreement.

       Plaintiff argued, consistent with its written in limine motions and trial brief, that
defendant should not be allowed to present evidence, have the jury instructed, or ask the jury to
render special verdicts based on substantial compliance or the materiality of the breach.
Plaintiff relied on paragraph 11 of the rental agreement, which provided, “Insurance: Owner
does not insure Renter for any personal injury or property damage including, but not limited to,
that caused by the act or omission of any other renter or third party, or by any criminal act or
activity, war, riot, insurrection, fire or act of God. Renter shall obtain and pay for any
insurance coverage necessary to protect Renter or Renter’s property from any loss or expense
that may be caused by such persons or events.” Plaintiff also relied on one of the opening
clauses of the rental agreement, which provided, in relevant part, “Owner and Renter agree that
                                                 3
Renter’s performance of and compliance with each of the terms thereof, . . . constitute a
condition on Renter’s right to occupy the Premises and any failure of compliance or
performance by Renter shall allow Owner to forfeit this agreement and terminate Renter’s right
to possession.” Plaintiff argued that since, pursuant to this forfeiture clause, “any failure of
compliance or performance” by defendant constituted grounds for eviction, the materiality of
the breach or defendant’s substantial performance with the agreement was irrelevant.

       Defendant, in turn, consistent with his written in limine motion and trial brief, argued
plaintiff should not be allowed to argue to the jury or present evidence concerning the forfeiture
clause. Defendant argued that this clause did not override other provisions of law which
require a breach to be material in order to warrant rescission of a contract. Defendant also
argued he substantially complied with the rental agreement.

       The trial court determined the forfeiture clause rendered all breaches of the agreement to
be material. Therefore, evidence regarding whether the breach of paragraph 11 constituted a
substantial breach of an important obligation under the agreement was irrelevant, and jury
instructions and verdict forms which related to the materiality of the breach would not be
allowed. The court further ruled, as a consequence of its determination on the impact of the
forfeiture clause, that other evidence, such as that related to the affirmative defenses of
substantial compliance, retaliation, and good faith and fair dealing, was irrelevant, and that
instructions and verdict forms based on the other evidence would also not be permitted.1

       Following the court’s ruling, the parties waived their right to a jury trial and stipulated
to the facts of the case, and the court rendered judgment at a court trial based on the stipulated
facts. The parties stipulated they entered into the rental agreement in 1999 and defendant had
occupied an apartment on the property ever since. The property was subject to the City of
Los Angeles Rent Stabilization Ordinance (LARSO) (L.A. Mun. Code, § 151.00 et seq.). The
three-day notice was served on defendant on February 14, 2014, and defendant failed to comply
with the notice’s requirement that he obtain and pay for renter’s insurance by its expiration on

       1
         The court further barred defendant from raising the defense of waiver, rejecting a jury
instruction and special verdict form based on the defense.
                                                    4
February 18, 2014. Based on the stipulated facts, the court rendered judgment in favor of
plaintiff.



                                           III. DISCUSSION

       Because the issues in this case pertain to statutory construction, undisputed facts, and
interpretation of the parties’ rental agreement, we exercise de novo review. (See Nguyen v.
Western Digital Corp. (2014) 229 Cal. App. 4th 1522, 1543-1544 [statutory construction is
reviewed de novo]; Cohn v. Corinthian Colleges, Inc. (2008) 169 Cal. App. 4th 523, 527
[“When an appeal presents a pure question of law, the appellate court exercises its independent
judgment, giving no deference to the trial court’s ruling”]; Sierra Vista Regional Medical
Center v. Bontá (2003) 107 Cal. App. 4th 237, 245 [contractual interpretation is subject to
de novo review when the issue does not turn on the credibility of extrinsic evidence].)2

       We address each of defendant’s contentions separately in turn.

A. Materiality of Breach

       Defendant contends the judgment should be reversed because he should have been
allowed to present evidence that his breach of paragraph 11 of the agreement was not material.
He further contends that, had the case proceeded to jury trial, jury instructions and special
verdict forms pertaining to materiality and substantial compliance should have been allowed.



       2
         Given our standard of review, and because, when a judgment is correct, we “affirm it
regardless of the trial court’s reasoning” (Cahill v. San Diego Gas & Electric Co. (2011) 194
Cal. App. 4th 939, 956), we reject defendant’s contention we should reverse because the trial court
improperly consulted unpublished appellate opinions in deciding how to rule on the legal issues
presented. We also reject defendant’s contention reversal is warranted because the court improperly
used in limine rulings, rather than statutory motions such as for judgment on the pleadings, to exclude
evidence and eliminate instructions and special verdicts. The court correctly exercised its statutory and
inherent powers to manage the case by deciding evidentiary and legal issues in advance of trial through
the in limine motions. (See Code Civ. Proc, § 128; McMillin Cos., LLC v. American Safety Indemnity
Co. (2015) 233 Cal. App. 4th 518, 529.) Moreover, defendant forfeited any contention regarding the
propriety of the in limine motions by failing to object to the motions in the trial court. (See Araiza v.
Younkin (2010) 188 Cal. App. 4th 1120, 1127.)
                                                    5
       The unlawful detainer action in the present case was based on Code of Civil Procedure
section 1161, subdivision (3), due to defendant’s “failure to perform . . . conditions or
covenants of the lease or agreement under which the property is held . . . .” Even though not
specifically provided by this section, case law requires that a breach be material in order to
justify an unlawful detainer action. (See NIVO 1 LLC v. Antunez (2013) 217 Cal.App.4th
Supp. 1, 5 [collecting cases].) Thus, “[w]hether a particular breach will give a plaintiff landlord
the right to declare a forfeiture is based on whether the breach is material. ‘The law sensibly
recognizes that although every instance of noncompliance with a contract’s terms constitutes a
breach, not every breach justifies treating the contract as terminated. [Citations.] Following
the lead of the Restatements of Contracts, California courts allow termination only if the breach
can be classified as “material,” “substantial,” or “total.” [Citations.]’ [Citation.]” (Ibid.)

       Nonetheless, “it is a general rule a party is bound by contract provisions” (Williams v.
California Physicians’ Service (1999) 72 Cal. App. 4th 722, 739), and “[i]f contractual language
is clear and explicit, it governs [citation]” (Bank of the West v. Superior Court (1992) 2 Cal. 4th
1254, 1264). Even a contract of adhesion, “a standardized contract, which, imposed and
drafted by the party of superior bargaining strength, relegates to the subscribing party only the
opportunity to adhere to the contract or reject it [citation]” (Graham v. Scissor-Tail, Inc. (1981)
28 Cal. 3d 807, 817), “is fully enforceable according to its terms [citations] unless certain other
factors are present which, under established legal rules--legislative or judicial--operate to render
it otherwise” (id. at pp. 819-820, fns. omitted).3

       In the present case, paragraph 11 of the parties’ agreement required that defendant obtain
renter’s insurance. If there had been no other provision regarding the materiality of breaches in
the agreement, the question of whether the breach was material would have been one for the
       3
         Judicially imposed limits on adhesion contracts include “that such a contract or provision
which does not fall within the reasonable expectations of the weaker or ‘adhering’ party will not be
enforced against him. [Citations.] [And]--a principle of equity applicable to all contracts generally--is
that a contract or provision, even if consistent with the reasonable expectations of the parties, will be
denied enforcement if, considered in its context, it is unduly oppressive or ‘unconscionable.’
[Citations.]” (Graham v. Scissor-Tail, Inc., supra, 28 Cal.3d at p. 820, fn. omitted.) Defendant does
not contend the lease agreement was a contract of adhesion, or that it was unconscionable, hence we do
not opine on the merits of such contentions.
                                                    6
trier of fact to decide. (See NIVO 1 LLC v. Antunez, supra, 217 Cal.App.4th at p. Supp. 4.)
But, the relevant part of the forfeiture clause in the parties’ agreement provided, “Owner and
Renter agree that Renter’s performance of and compliance with each of the terms thereof, . . .
constitute a condition on Renter’s right to occupy the Premises and any failure of compliance
or performance by Renter shall allow Owner to forfeit this agreement and terminate Renter’s
right to possession.” (Italics added.) The clear and unambiguous terms of this clause permitted
forfeiture of the agreement and termination of defendant’s right to possession based on any
breach, regardless of the breach’s importance in relation to the entire agreement. Pursuant to
the clause, evidence concerning the breach’s materiality was irrelevant; hence there was no
need for a jury to be instructed on the issue, or have it render special verdicts.

       Cases cited by defendant for the proposition that a breach’s materiality may be used to
defend against an eviction are not on point, because none discuss the applicability of a
forfeiture clause. (See, e.g., Superior Motels, Inc. v. Rinn Motor Hotels, Inc. (1987) 195
Cal. App. 3d 1032, 1051.) We are also not persuaded Foundation Dev. Corp. v. Loehmann’s
(1990) 163 Ariz. 438 (Loehmann’s) warrants reversing the judgment in favor of plaintiff.
Loehmann’s considered portions of a lease which required that a tenant pay a common area
charge within a specified amount of time or be subject to eviction. The court held that,
notwithstanding the lease’s forfeiture clause, which provided any breach would justify eviction,
“a material provision of a lease may be breached in such a trivial manner that to enforce a
forfeiture would be unconscionable and inequitable. [Citations.]” (Id. at p. 446.) We are not
bound by Loehmann’s (see Amerigraphics, Inc. v. Mercury Casualty Co. (2010) 182
Cal. App. 4th 1538, 1553), but, more importantly, as previously discussed, defendant has not
contended, and we do not consider, whether the forfeiture clause, or its enforcement, in the case
sub judice was unconscionable. Further, Loehmann’s stated “an overwhelming majority of
courts has concluded, without reference to a specific statutory provision, that a lease may not be
forfeited for a trivial or technical breach even where the parties have specifically agreed that
‘any breach’ gives rise to the right of termination.” (Loehmann’s, supra, 163 Ariz. at p. 445.)



                                                  7
But, none of the cases cited analyzed the enforceability of a clearly worded forfeiture clause in
a residential lease, as in the present case.

       Defendant further contends the forfeiture clause was invalid because it violated public
policy. (See Civ. Code, § 1667 [“That is not lawful which is: [¶] 1. Contrary to an express
provision of law; [¶] 2. Contrary to the policy of express law, though not expressly prohibited;
or, [¶] 3. Otherwise contrary to good morals”].) Defendant argues the forfeiture clause
violates public policy because it would allow evictions based on breaches regardless of their
severity, meaning tenants could be evicted for violating covenants such as annoying other
tenants (see rental agreement paragraph 12 [“Renter shall not . . . in any way annoy any other
renter”].) Defendant claims allowing evictions for annoying conduct such as having a crying
newborn or playing “displeasing music” would violate public policy, rendering the forfeiture
clause invalid. The clause is not invalid as against public policy. The present case did not
involve a breach of the character or magnitude as those propounded by defendant. In evictions
based on three-day notices to perform or quit, as in the present case, breaches would only
constitute valid grounds for eviction if they were not cured within the notice period, meaning
tenants could not be evicted based on single incidents of annoying their neighbors.

       Defendant further points out that LARSO only permits evictions based on breaches of
lawful obligations or covenants of a tenancy, and argues that permitting evictions based on any
breaches under the forfeiture clause would undermine LARSO. However, the breach at issue in
the present case was for failure to obtain renter’s insurance, and defendant does not maintain
such a breach cannot constitute a lawful obligation of tenancy. (See L.A. Mun. Code, § 151.09,
subd. (A)(2) [a valid basis for eviction under LARSO includes when “[t]he tenant has violated a
lawful obligation or covenant of the tenancy and has failed to cure the violation after having
received written notice from the landlord . . .”].) Further, because the eviction here did not
concern an incurable breach (see Code Civ. Proc., § 1161, subd. (4)), and defendant was given
three days to comply with the covenant, the purpose of LARSO that an eviction be based on an
enumerated ground was satisfied.


                                                 8
B. Elimination of Defenses

       1. Substantial compliance

       Defendant argued in the trial court that he substantially complied with paragraph 11’s
requirement he obtain and pay for renter’s insurance by obtaining the insurance seven days
after he was served with the three-day notice. The trial court excluded evidence and a verdict
form on the defense of substantial compliance.

       Substantial compliance has been approved as a defense to a notice to quit based on an
incurable breach of a rental agreement. (See Roth v. Morton’s Chefs Servs. (1985) 173
Cal. App. 3d 380, 385, 387.) But the eviction in this case was based on a three-day notice to
perform or quit under Code of Civil Procedure section 1161, subdivision (3). Given the
statutory basis of unlawful detainer law, parties must comply with the statutes, including the
time periods specified therein, with exactitude. (See Kwok v. Bergren (1982) 130 Cal. App. 3d
596, 599-600.) Defendant has cited no authority which would excuse his failure to comply
with the statute’s three-day notice provision by performing within seven days.

       2. Retaliation

       Defendant maintained in the trial court that he should be allowed to present the defense
of retaliatory eviction. The court refused to instruct the jury on retaliatory eviction and ruled
that a corresponding verdict form would not be given.

       Retaliatory eviction is a defense based on state statute,4 LARSO,5 and the common law.
(See Barela v. Superior Court (1981) 30 Cal. 3d 244, 249-250.) “‘It is settled that a landlord

       4
         Civil Code section 1942.5, subdivision (a), provides in relevant part, “If the lessor retaliates
against the lessee because of the exercise by the lessee of his rights . . . or because of his complaint to
an appropriate agency as to tenantability of a dwelling, . . . the lessor may not recover possession of a
dwelling in any action or proceeding . . . .”

       5
         Los Angeles Municipal Code section 151.09, subdivision (B), provides, in relevant part, “If the
dominant intent of the landlord in seeking to recover possession of a rental unit is retaliation against the
tenant for exercising his or her rights . . . or because of his or her complaint to an appropriate agency as
to tenantability of a rental unit, . . . then the landlord may not recover possession of a rental unit in any
action or proceeding . . . .”
                                                      9
may be precluded from evicting a tenant in retaliation for certain kinds of lawful activities of
the tenant. As a landlord has no right to possession when he seeks it for such an invalid reason,
a tenant may raise the defense of retaliatory eviction in an unlawful detainer proceeding.
[Citations.]’ The retaliatory eviction doctrine is founded on the premise that ‘[a] landlord may
normally evict a tenant for any reason or for no reason at all, but he may not evict for an
improper reason . . . .’ [Citation.]” (Id. at p. 249; see also L.A. Mun. Code, § 151.09,
subd. (B).)

       We do not decide whether the forfeiture clause rendered the retaliatory eviction defense
inapplicable. Even assuming the court erred in determining retaliatory eviction was not a valid
defense, reversal is unwarranted due to defendant’s failure to establish he was prejudiced by the
error. “‘Prejudice is not presumed, and the burden is on the appealing party to demonstrate that
a miscarriage of justice has occurred.’ [Citation.] To establish prejudice, an appellant must
show a reasonable probability exists that, in the absence of the error, he or she would have
obtained a more favorable result. [Citation.]” (People ex rel. City of Santa Monica v. Gabriel
(2010) 186 Cal. App. 4th 882, 887.)

       Defendant had the burden to prove the retaliation defense at trial, and thus had the
burden of producing evidence of retaliation. (See Friedman et al., Cal. Practice Guide:
Landlord-Tenant (The Rutter Group 2014) ¶ 7:367, p. 7-174.) The record on appeal does not
indicate what evidence defendant was going to use to support his burden.

       Defendant asserted the defense of retaliatory eviction by checking off boxes in his form
answer. Defendant indicated the notice to perform or quit and the unlawful detainer action
were “filed to retaliate against the tenant for having done the following: [¶] Complaining to the
landlord or landlord’s agent concerning tenantability. . . . [¶] Otherwise asserting tenant’s legal
rights.” But defendant did not otherwise indicate what evidence supported the defense.

       Plaintiff moved in one of its in limine motions to bar the use of defendant’s special
verdict regarding retaliation. Although the proposed special verdict itself is not part of the
record, plaintiff in its motion quoted the proposed verdict: “In seeking to evict [defendant] is

                                                10
[plaintiff’s] dominant intent retaliation against [defendant] for exercising his rights as a
tenant?” This question appeared to be based on LARSO’s retaliatory eviction defense, which
required proof of plaintiff’s “dominant intent,” but the motion failed to indicate what evidence
supported the defense.

           Further, in none of the arguments at the hearing on the in limine motions did defendant
make an offer of proof regarding what evidence supported the defense. Moreover, the court, in
refusing to provide the proposed special verdict concerning the defense, and in refusing to give
the pattern jury instruction on the defense (CACI No. 4321), also did not indicate what
evidence supported the defense.

       Because the record does not show what evidence supported the defense of retaliatory
eviction, we cannot find there was a reasonable probability that, had the defense been
presented, defendant would have obtained a more favorable result at trial.

       3. Good faith and fair dealing

       Defendant requested the court provide the jury with an instruction titled “Affirmative
Defense, Equitable Considerations.”6 The court refused to give the instruction, and defendant
on appeal contends the court erred in failing to instruct the jury on plaintiff’s “duty to act in
good faith by not seeking to entrap [defendant] into a technical breach of the contract.”

       “‘“Every contract imposes upon each party a duty of good faith and fair dealing in its
performance and its enforcement.” [Citation.]’” (Acree v. Gen. Motors Acceptance Corp.
(2001) 92 Cal. App. 4th 385, 393.) However, as pointed out by plaintiff, a leading treatise on
landlord-tenant law states “no reported case to date recognizes the covenant of good faith and
fair dealing as an independent affirmative defense to an unlawful detainer. [Citation.]”
(Friedman et al., Cal. Practice Guide: Landlord-Tenant, supra, ¶ 8:384, p. 8-139.) Defendant
cites two cases in support of his contention that a defense of good faith and fair dealing applied
in this case. Sunstone Behavioral Health, Inc. v. Alameda County Medical Center (E.D.Cal.,
June 19, 2008, No. S-06-2664 FCD DAD) 2008 U.S.Dist. Lexis 50229, dealt with a psychiatric

       6
           Copies of the proposed instructions are not included in the record on appeal.
                                                     11
consulting services contract and has no application in the present case. Strom v. Union Oil Co.
(1948) 88 Cal. App. 2d 78 found a lessee’s failure to pay rent within a three-day notice period
was excused because the lessor acted in bad faith in avoiding the tenant’s attempts to pay
within the period. The present case does not involve plaintiff making it more difficult for
defendant to obtain and pay for insurance within the three-day notice period. Defendant has not
shown the court erred in refusing to give an instruction on good faith and fair dealing.

C. Waiver [Not Certified for Publication]

       Defendant in his answer checked off the box which read, “Plaintiff with full knowledge
of defendant’s alleged breach and the facts surrounding said breach, intentionally waived and
relinquished the right to declare a [b]reach and forfeiture of the tenancy.” Defendant further
checked the box below this allegation, which stated, “Landlord accepted rent with actual and/or

constructive knowledge of the alleged breach. As a result, landlord has waived the alleged
breach.”

       At the hearing on April 15, 2014, defendant requested to file an amended answer which
would have additionally alleged the affirmative defense that plaintiff waived its right to evict
him using the February 14, 2014 three-day notice by serving him on February 26, 2014, with a
second three-day notice. Defendant stated at the hearing that the February 26 notice
commanded defendant to comply or quit with the rental agreement’s covenant regarding
annoying neighbors, and concerned defendant disturbing his neighbors with noise.7

       The court denied defendant’s request to amend the answer, determining it was not a
defense that plaintiff served a second notice, and refused to provide a special verdict form
which would have asked whether plaintiff waived the February 14 notice to perform by filing
the February 26 notice. Additionally, the court also barred defendant from defending the case
based on waiver due to plaintiff accepting rent, as alleged in defendant’s original answer, and
further rejected the use of defendant’s jury instruction titled “Affirmative Defense, Anti-waiver

       7
           A copy of the February 26 notice is not part of the record on appeal.

                                                     12
Provision Can’t Be Waived.” The court found that the rental agreement’s anti-waiver clause8
precluded a defense based on acceptance of rent.

       Defendant contends on appeal the court erred in precluding the defense of waiver.
Defendant argues he should have been allowed to present his waiver defense because plaintiff
waived “the notice to quit through service of a subsequent notice and by accepting rent for 14
years without enforcing the renter’s insurance covenant.” We reject the contention.

       Defendant’s oral motion to amend the answer failed to comply with California Rules of
Court, rule 3.1324, which requires a copy of the amended pleading be provided, accompanied
by a declaration regarding why the amendment was necessary. Since his claim of waiver due to
the February 26 notice was not in his original answer, and the proposed amendment was
improper, reversal is not warranted based on the court precluding defendant from defending the
case based on waiver on this ground. Moreover, defendant cites no case which holds that the
service of a three-day notice concerning a breach of a covenant different than a previously
served notice waives proceeding in unlawful detainer on the previously served notice. We
accordingly pass on the argument concerning waiver based on the February 26 notice without
further consideration. (See Troensegaard v. Silvercrest Industries, Inc. (1985) 175 Cal. App. 3d
218, 228; Cal. Rules of Court, rule 8.883(a)(1)(A).)

       With respect to waiver by accepting rent, “[a]s a general rule, landlords waive a tenant’s
breach of covenant, and thus the right to evict based on that breach, by accepting rent with full
knowledge of the facts constituting the breach. [Citations.]” (Friedman et al., Cal. Practice
Guide: Landlord-Tenant, supra, ¶ 2:506, p. 2B-209, italics omitted.) However, “[t]he tenant’s
breach is not waived where a written rental agreement expressly states the landlord’s
acceptance of rent after a breach . . . does not itself constitute a waiver of the covenant for the
future. [Citations.]” (Id. at ¶ 2:508, p. 2B-210.)



       8
        Paragraph 14 of the rental agreement provided, in relevant part, “Owner’s acceptance of rent
with knowledge of any default by Renter shall not be deemed a waiver of such default, nor limit
Owner’s rights with respect to that or any subsequent default.”
                                                  13
       In the present case, the anti-waiver clause in the agreement expressly stated that
plaintiff’s “acceptance of rent with knowledge of any default by” defendant “shall not be
deemed a waiver of such default,” nor would it limit plaintiff’s “rights with respect to that or
any subsequent default.” The anti-waiver clause thus foreclosed defendant’s defense in its
answer that plaintiff “accepted rent with actual and/or constructive knowledge of the alleged
breach.”

       Defendant on appeal points out that “an anti-waiver provision can be waived.” We
agree that an anti-waiver clause may, itself, be waived, but such a “provision would militate
against a finding of waiver under most circumstances.” (Gould v. Corinthian Colleges, Inc.
(2011) 192 Cal. App. 4th 1176, 1180 [holding a finding that waiver failed to occur based on an
anti-waiver clause would have been “absurd, not to mention unconscionable”].) Defendant
does not elaborate how the express terms of the agreement’s anti-waiver clause could have been
waived in the present case. “‘Where any error is relied on for a reversal it is not sufficient for
appellant to point to the error and rest there.’ [Citation.]” (In re Marriage of McLaughlin
(2000) 82 Cal. App. 4th 327, 337.) “An appellate court is not required to examine undeveloped
claims, nor to make arguments for parties. [Citation.]” (Paterno v. State of California (1999)
74 Cal. App. 4th 68, 106.) We conclude defendant has failed to demonstrate the court erred in
barring him from defending the case due to plaintiff’s waiver in accepting rent.

                         [The balance of the Opinion is to be published.]

                                        IV. DISPOSITION

       The judgment is affirmed. Plaintiff to recover costs on appeal.



                        CERTIFIED FOR PARTIAL PUBLICATION




                                                  _________________________
                                                   RICCIARDULLI, J.
       I concur:
                                                14
 _________________________
  B. JOHNSON, J.




15
       I respectfully dissent.

       The trial court erred by ruling that, solely because the lease allowed for forfeiture
based on “any” breach, it was unnecessary for the landlord to prove the breach was
material in order to prevail on his unlawful detainer action. The court’s error was
prejudicial because, if a trier of fact had applied the law defining a “material breach” to
the undisputed facts of the case, it is reasonably probable, and indeed quite likely, a trier
of fact would have determined the breach was not material.

       The law governing contractual breaches is settled. “[A]lthough every instance of
noncompliance with a contract’s terms constitutes a breach, not every breach justifies
treating the contract as terminated. [Citations.] Following the lead of the Restatements
of Contracts, California courts allow termination only if the breach can be classified as
‘material,’ ‘substantial,’ or ‘total.’ [Citations.]” (Superior Motels, Inc. v. Rinn Motor
Hotels, Inc. (1987) 195 Cal. App. 3d 1032, 1051 (Superior Motels); see also Medico-
Dental Bldg. v. Horton & Converse (1942) 21 Cal. 2d 411, 433 [a breach of a contractual
right in a trivial or inappreciable respect will not justify rescission of the agreement by
the party entitled to the benefit in question]; Strom v. Union Oil Co. (1948) 88
Cal. App. 2d 78, 81-85.) “‘[W]hether a breach is so material as to constitute cause for the
injured party to terminate a contract is ordinarily a question for the trier of fact.’
[Citations.]” (Superior Motels, supra, 195 Cal.App.3d at pp. 1051-1052.)

       Here, the trial court ruled the materiality of the breach at issue was not a question
for the trier of fact because the language in the lease allowed for forfeiture upon “any”
breach. In determining the trial court’s ruling was proper, the majority holds it is
appropriate to circumvent the requirement that contractual forfeiture must be triggered by
a material breach where, as in this case, a lease specifies that the failure to comply with a



                                               1
term will allow the landlord to forfeit the agreement and terminate the tenant’s right to
possession.
       The rule created by the majority is contrary to decades of jurisprudence requiring a
breach to be material in order to justify contractual forfeiture. Neither the majority nor
the landlord cite any published authority in California or any other state standing for the
proposition that a lease is properly subject to forfeiture upon an immaterial breach.
       In fact, a plethora of published authority has held to the contrary. In deciding
forfeiture for a trivial breach of a lease should not be enforced, the Arizona Supreme
Court recognized as much:1 “[A]n overwhelming majority of courts[2] has concluded,
without reference to a specific statutory provision, that a lease may not be forfeited for a
trivial or technical breach even where the parties have specifically agreed that ‘any
breach’ gives rise to the right of termination. [Citation.] These courts note the
sophistication and complexity of most business interactions and are concerned, therefore,
that the possibilities for breach of a modern commercial lease are virtually limitless. In
their view, the parties to the lease did not intend that every minor or technical failure to
adhere to complicated lease provisions could cause forfeiture. Accordingly, nearly all
courts hold that, regardless of the language of the lease, to justify forfeiture, the breach
must be ‘material,’ ‘serious,’ or ‘substantial.’” (Foundation Dev. Corp. v. Loehmann’s
(1990) 163 Ariz. 438, 445 (Loehmann’s).)

       1
        “Decisions of the courts of other states are regarded as persuasive in varying degrees
depending on the point involved.” (9 Witkin, Cal.Procedure (4th ed. 1997) Appeal, § 940, p.
980.) There are no California cases addressing the propriety of forfeiting a lease (as opposed to
another type of contract) solely based on the tenant’s trivial breach.
       2
         In a footnote, the Arizona Supreme Court cited cases from various jurisdictions holding,
in a variety of circumstances, that materiality was a factor in determining whether forfeiture was
warranted. (Foundation, supra, 163 Ariz. at p. 445, fn. 10.) Those jurisdictions included, the
First Circuit Court of Appeals, California, Connecticut, Georgia, Illinois, Iowa, Kansas,
Kentucky, Louisiana, Massachusetts, Michigan, Minnesota, Missouri, New Jersey, New York,
Ohio, Pennsylvania, Tennessee, Texas, Vermont, Virginia, and Wisconsin. (Ibid.)



                                                2
           The majority seem to distinguish Loehmann’s on the ground that the tenant in the
Loehmann’s argued the breached term of the contract was unconscionable. The majority
is mistaken as unconscionability was not the dispute in Loehmann’s. The Arizona
Supreme Court characterized the issue before it as follows: “The trial court ruled
that Loehmann’s delay in paying a common area charge was a trivial breach of its lease
and therefore refused to permit the landlord, Foundation Development Corporation
(Foundation), to re-enter and take possession of the leased premises. The court of
appeals reversed. We granted review to clarify the law dealing with triviality of breach
as a defense to a forfeiture of a tenant’s interest in a commercial lease. [Citation.]”
(Loehmann’s, supra, 163 Ariz. at p. 439.)3
       In pertinent part, the Arizona Supreme Court summed up its holding as follows:
“[W]e decline to hold that any breach, no matter how trivial or insignificant, can justify a
forfeiture. Nor do we believe such a rule could long survive. Trivial or not, the delay in
paying the rent here was at most three days. What if the breach had been three hours
instead of three days or the check had been lost in the mail and came at three minutes
after midnight? The questions almost answer themselves. Therefore, we now join the
overwhelming majority of jurisdictions that hold the landlord’s right to terminate is not
unlimited. We believe a court’s decision to permit termination must be tempered by
notions of equity and common sense. We thus hold a forfeiture for a trivial or immaterial
breach of a commercial lease should not be enforced.” (Loehmann’s, supra, 163 Ariz. at
pp. 445-446.)
       It is true that, in identifying the “[s]tandard for [e]valuating the [t]riviality of a
[b]reach,” Loehmann’s stated, “we believe a material provision of a lease may be
breached in such a trivial manner that to enforce a forfeiture would be unconscionable


       3
        Although Loehmann’s considered the breach of a provision in a commercial lease, the
majority provide no reason for treating a residential lease any different.



                                                3
and inequitable. [Citations.]” (Id. at p. 446.) But, the Arizona Supreme Court was not
suggesting unconscionability was a defense asserted by Loehmann’s. Rather, it was
simply pointing out that forfeiture, based on trivial breaches, may be unconscionable and
unreasonable. Loehmann’s contains no discussion concerning the defense of
unconscionability as such a defense was not at issue.

       By ruling all breaches, regardless of materiality, warranted forfeiture of the lease,
the trial court improperly removed the issue from the trial. The question then becomes
whether the court’s error was prejudicial. (Cal. Const., art. VI, § 13 [judgment cannot be
reversed unless trial court error resulted in a miscarriage of justice]; Pool v. City of
Oakland (1986) 42 Cal. 3d 1051, 1069 [prejudice exists if there is a reasonable probability
a result more favorable to the appealing party would have been reached in the absence of
the error].) Given the undisputed facts, it was.

       “Cardozo had occasion to examine the distinction between material and
inconsequential breaches in his landmark decision regarding substantial performance of a
construction contract. ‘The courts never say that one who makes a contract fills the
measure of his duty by less than full performance. They do say, however, that an
omission, both trivial and innocent, will sometimes be atoned for by allowance of the
resulting damage, and will not always be the breach of a condition to be followed by a
forfeiture.’ [Citation.] ‘Where the line is to be drawn between the important and the
trivial cannot be settled by a formula. . . . The question is one of degree, . . . We must
weigh the purpose to be served, the desire to be gratified, the excuse for deviation from
the letter, the cruelty of enforced adherence . . . . [The] law will be slow to impute the
purpose, in the silence of the parties, where the significance of the default is grievously
out of proportion to the oppression of the forfeiture.’ [Citation.]” (Superior Motels,
supra, 195 Cal.App.3d at p. 1051, citing and quoting Jacob & Youngs, Inc. v. Kent
(1921) 230 N.Y. 239, 241, 243-244.)


                                               4
       Fifteen years after the lease was signed, the landlord demanded the tenant obtain
renter’s insurance. But, although said insurance was a term of the lease, the absence of it
did not impact the landlord’s profit margin or, in any way, increase the landlord’s
exposure to liability. Indeed, the purpose of the insurance was to protect the tenant, not
the landlord.4
       The landlord served the three-day notice by posting it on February 14, 2014—a
Friday. Given the following two days constituted a weekend, it is reasonable to conclude
the options of open and available rental insurance companies were limited. In any event,
the tenant’s compliance was a mere four days after the three–day notice expired.
       The tenant was prejudiced by the trial court’s error because, based on the record,
this was not a close case when it came to triviality. Setting aside what could have been
the unseemly motives of the landlord, if any breach of a lease is immaterial, it appears to
be the breach in this case. I would reverse the judgment.




                                             ____________________________
                                             KUMAR, Acting P. J




       4
        The clause states, in part: “Renter shall obtain and pay for any insurance coverage
necessary to protect Renter or Renter’s property for any loss or expense caused by [certain
specified acts or persons].” (Italics added.)



                                                5